Title: To George Washington from Abraham Skinner, 23 December 1781
From: Skinner, Abraham
To: Washington, George


                        
                            Sir
                            Philada Decr 23d 1781
                        
                        In Obedience to Your Excellencys Commands Signified the 5th instt, I have been to Elizabeth Town and had an
                            interview with the British Commissary-- I proposed to him, (and endeavoured to effect) the Exchange of such of our Officers
                            as remain unreleased for part of the British and Foreign, lately taken at York in Virginia; but the detention of Lord
                            Cornwallis whose Exchange I am not Authorized to enter into, prevented my compleating Your Excellency’s design.
                        I endeavoured to wave the Release of His Lordship for the present, but as Mr Loring had no Authority to enter
                            into the Business without my consenting to Exchange Lord Cornwallis, an end was put, to our Negociations. I have the honor
                            to be with the highest respect Your Excellency’s Mo. Obt Servt
                        
                            Abm Skinner
                            Comy Genl Prisr

                        
                    